                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

TOMMIE HARDY,                                       )
                                                    )
                 Plaintiff,                         )
                                                    )
                 v.                                 )          No. 4:19-cv-00237-DGK
                                                    )
CITY OF KANSAS CITY, MISSOURI                       )
                                                    )
                 Defendant.                         )

                         AMENDED SCHEDULING AND TRIAL ORDER

         Having considered the parties’ Joint Motion for Extension of Time (Doc. 46), it is hereby

ORDERED that the motion is GRANTED.

        The Scheduling and Trial Order is amended as follows:

                                              Key Dates

        1.       Discovery motions shall be filed on or before January 15, 2020.
        2.       Discovery shall be completed on or before February 14, 2020.
        3.       Any motion pertaining to collateral estoppel, including any motion to establish facts
                 by collateral estoppel, shall be filed on or before February 14, 2020.
        4.       Defendant’s expert designations shall be filed on or before December 30, 2019.
        5.       Dispositive motions shall be filed on or before March 13, 2020.
        6.       Motions to strike expert designations shall be filed on or before March 13, 2020.

        All remaining deadlines contained in the Scheduling and Trial Order (Doc. 24) remain the

same.

        IT IS SO ORDERED.

Date:        November 26, 2019                       /s/ Greg Kays
                                                   GREG KAYS, JUDGE
                                                   UNITED STATES DISTRICT COURT




             Case 4:19-cv-00237-DGK Document 47 Filed 11/26/19 Page 1 of 1
